Citation Nr: 0808689	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied service 
connection for individual unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran is service-connected for bilateral spondylolysis 
L5-S1 with grade I spondylolisthesis L5-S1 and discogenic 
disease L5-S1; degenerative joint disease of lumbar spine 
that is evaluated as 60 percent disabling.  Thus, the 
percentage criteria of 38 C.F.R. § 4.16(a) are met.  The 
remaining question therefore is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disability.

In a February 2005 report, a private physician opined that 
the veteran is "totally physically and emotionally" 
disabled and unable to work in any remunerating job.  
Additionally, during a March 2006 VA examination, the 
examiner reported that the veteran retired in 1994 due to a 
neuropsychiatric condition and low back pain.  Neither 
physician, however, expressed an opinion about how the 
veteran's service-connected physical disability alone affects 
his ability to work.  VA has a duty to obtain an examination 
and an opinion on what effect a service-connected disability 
has on the veteran's ability to work.  VA may not reject a 
TDIU claim without producing evidence, as distinguished from 
mere conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  Friscia 
v. Brown, 7 Vet. App. 294 (1995).  Thus, such an examination 
and opinion are required here.  

Additionally, the February 2005 report from the private 
physician also indicates that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.   
Any medical records forming the basis for an award of SSA 
benefits must be added to the claims file prior to resolution 
of the appellant's appeal.  See 38 U.S.C.A. § 5106 (West 
2002); Murincsak v. Derwinski. 2 Vet. App. 363 (1992).  
Hence, any such Social Security records must be obtained. 

Furthermore, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims held that the notice requirements 
of apply to all five elements of an increased rating claim, 
including claims for TDIU and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Because this 
case is being remanded for further development, the RO now 
has the opportunity to correct any defects in notice 
previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Schedule the veteran for a VA 
examination to evaluate the impact of 
his service-connected lumbar spine 
disability on his employability.  The 
examiner should opine as to whether the 
veteran's service-connected disability 
alone renders him unable to secure or 
follow a substantially gainful 
occupation.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.	Contact the veteran and inquire whether 
he is receiving or has received Social 
Security Disability benefits.  Any 
response should be associated with the 
claims file.  If the veteran responds 
affirmatively, obtain a copy of the 
Social Security decision awarding 
disability benefits as well as copies 
of the underlying medical records upon 
which the decision was based.

4.	Then, readjudicate the veteran's claim 
for entitlement to a TDIU rating.  If 
the action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

